DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance for independent claims 1 and 11: none of the references either singularly or in combination teach or fairly suggest a generating a customized design as a function of at least a user input and a print-receptive medium for receiving the customized design, wherein the customized design {8337986: }34operatively identifies locations for printing first indicia on the print receptive medium during a first printing process; printing the customized design on the print receptive medium; generating a custom template for a secondary printing process of second indicia onto the print receptive medium based on at least the customized design, wherein generating the custom template includes: identifying the locations of the first indicia associated with the customized design; determining restrictions for locating the second indicia based on the locations for printing the first indicia; and identifying safe print areas for the 
Mellgreen, III et al. (US 6085126) shows in Column 5, Lines 2-30 creating a custom design user inputs type of imprintable medium (medium), size and shape of the medium and input of text, Figures 7-15 describes options for customizing, Figure 10 shows elements 803a-f locations of a custom design’s sample icon and sample address during preparation of the order for creating the imprintable medium, Column 10, lines 41-54. Mellgreen do not include all the detailed combined limitations included in the claim including a generating a customized design as a function of at least a user input and a print-receptive medium for receiving the customized design, wherein the customized design {8337986: }34operatively identifies locations for printing first indicia on the print receptive medium during a first printing process; printing the customized design on the print receptive medium; generating a custom template for a secondary printing process of second indicia onto the print receptive medium based on at least the customized design, wherein generating the custom template includes: identifying the locations of the first indicia associated with the customized design; determining restrictions for locating the second indicia based on the 
Ponce (US 2003/0169451 A1) shows in paragraphs [0022]-[0024] customizing a template for document production having adjustable variable data fields. Ponce do not include all the detailed combined limitations included in the claim including a generating a customized design as a function of at least a user input and a print-receptive medium for receiving the customized design, wherein the customized design {8337986: }34operatively identifies locations for printing first indicia on the print receptive medium during a first printing process; printing the customized design on the print receptive medium; generating a custom template for a secondary printing process of second indicia onto the print receptive medium based on at least the customized design, wherein generating the custom template includes: identifying the locations of the first indicia associated with the customized design; determining restrictions for locating the second indicia based on the locations for printing the first indicia; and identifying safe print areas for the second indicia based on the determined restrictions such that the 
  
Claims 2, 4-10, 12-15 depend on allowable claims therefore are also allowed.
The following is an examiner’s statement of reasons for allowance for independent claim 16: none of the references either singularly or in combination teach or fairly suggest generating a customized design comprising first indicia and defining locations of the first indicia relative a print receptive medium, safe print areas for receiving second indicia on the print receptive medium, and restricted print areas associated with restricting printing of the second indicia; and generating a first custom template for a secondary printing process of the second indicia for printing on the print receptive medium after operative printing of the customized design, wherein the custom template indicates the safe print areas and the restricted print areas.
Mellgreen, III et al. (US 6085126) shows in Column 5, Lines 2-30 creating a custom design user inputs type of imprintable medium (medium), size and shape of the medium and input of text, Figures 7-15 describes options for customizing, Figure 10 shows elements 803a-f locations of a custom design’s sample icon and sample address during preparation of the   
Ponce (US 2003/0169451 A1) shows in paragraphs [0022]-[0024] customizing a template for document production having adjustable variable data fields. Ponce do not include all the detailed combined limitations included in the claim including a generating a customized design comprising first indicia and defining locations of the first indicia relative a print receptive medium, safe print areas for receiving second indicia on the print receptive medium, and restricted print areas associated with restricting printing of the second indicia; and generating a first custom template for a secondary printing process of the second indicia for printing 
Claims 17-20 depend on allowable claim therefore are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675